Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  WORLD TIRE AUTO REPAIR INC., a
  Florida Profit Corporation and 1312-1318
  N.F.H. LLC, a Florida Limited Liability
  Company,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
  undersigned counsel, hereby files t his compla int and sues WORLD TIRE AUTO
  REPAIR INC.        (“AUTO REPAIR”),      and    1312-1318 N.F.H. LLC,      (“1312-1318”)
  (here inaft er, co llect ively referred to as “Defendant s”), for declarat or y and
  injunct ive relief; for discr iminat io n based on disabilit y; and for t he result ant
  att orney's fees, expenses, and cost s (including, but not limit ed to, court cost s
  and expert fee s), pursuant to 42 U.S.C. §12181 et . seq., ("AMERI CANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                              1
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 2 of 11



  2.      The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.     P laint iff, HOWARD MI CHAE L CAP LAN , is a re sident of t he St at e of
  Flor ida. At t he t ime o f P laint iff’s vis it to World Tire & Auto Repair (“Subject
  Facility”), P la int iff suffered fro m a “qualified disabilit y” under t he ADA, whic h
  subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
  walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
  World Tire & Auto Repair, but was denied full and equal access, and full and equal
  enjo yment of t he facilit ies, ser vices, goods, and amenit ies wit hin World Tire &
  Auto Repair, which is t he subject of t his lawsuit . The Subject Fac ilit y is an aut o
  repair and P laint iff want ed t o inquir e about t heir ser vices , but was unable t o due
  to t he discr iminat or y barr ier s enumer at ed in Paragraph 15 o f t his Co mplaint .


  4.     In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
  advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
  t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
  det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
  ADA.


  5.     Defendant s, AUTO REPAIR and 1312-1318 are aut hor ized t o conduct
  business and are in fact conduct ing business wit hin t he St at e of Flor ida. The
  Subject Facilit y is lo cat ed at 1314 N. Federal Hwy., Hollywood, FL 33020. Upon
  infor mat io n and belief, AUTO REPAIR is t he lessee and/or operat or of t he Real
  Propert y and t herefor e held account able of t he vio lat ions of t he ADA in t he
  Subject Facilit y wh ich is t he mat t er of this suit . Upon infor mat io n and belief,
  1312-1318 is t he owner and lessor of t he Real Propert y where t he Subject Facilit y
  is locat ed and t herefore held account able for t he vio lat io ns of t he ADA in t he

                                                 2
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 3 of 11



  Subject Fac ilit y which is t he mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he A mer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Jan uar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regula t ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

         v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and

                                                 3
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 4 of 11



               prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
               an equal basis and t o pursue t ho se opport unit ies for which t his count r y
               is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
               unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly s t at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he    full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace of public acco mmodat io n. World
  Tire & Auto Repair is a place of public acco mmodat io n by t he fact it is a n
  est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
  must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
  operat ions affect co mmerce, and it is a ser vice est ablishment . See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. T herefore, t he Subject Facilit y is a public
  acco mmo dat ion t hat must co mply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmodat io ns at World Tire & Auto Repair locat ed at 1314 N. Federal Hwy.,
  Hollywood, FL 33020, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
  seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.

                                                   4
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 5 of 11



  §12182( b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied f u ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' f ailur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “AD AAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

            a) The parking facility in front of the auto repair shop does not provide a compliant

                accessible parking space. 2010 ADA Standards 502.1




                                                5
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 6 of 11



           b) The parking facility does not have the minimum number of accessible parking

              spaces required. 2010 ADA Standards 208.2

           c) At time of inspection, in front of business there were several parking spaces

              occupied with customer cars and zero (0) accessible parking spaces. One (1)

              accessible parking space with adjacent access aisle is required. 2010 ADA

              Standards 208.2

           d) Where a total of four or fewer parking spaces, including accessible parking

              spaces, are provided on a site, identification of accessible parking spaces are not

              required by DOJ regulations. All other accessible routes and elements at the

              facility must be compliant. 2010 ADA Standards 216.5

           e) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           f) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           g) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facilities. Accessible routes must connect

              parking spaces to accessible entrances. In parking facilities where the accessible

              route must cross vehicular traffic lanes, marked crossings enhance pedestrian

              safety, particularly for people using wheelchairs and other mobility aids.2010

              ADA Standards 502.3

           h) Existing facility does not provide a compliant accessible route to the main office

              entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1



                                               6
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 7 of 11



             i) There is a vertical change in level (step) from the parking lot asphalt ground

                 surface up to the walkway in front of the main office entrance door creating a

                 barrier for persons with disabilities from safely entering the premises. Changes in

                 level of 1/4 inch high maximum are permitted to be vertical.2010 ADA Standards

                 303.2

             j) There is a vertical change in level (step) from the walkway up to the main

                 entrance door. 2010 ADA Standards 303.2

             k) The facility does not provide compliant directional and informational signage to

                 an accessible route which would lead to an accessible entrance. Where not all

                 entrances comply, compliant entrances must be identified by the International

                 Symbol of Accessibility. Directional signs that indicate the location of the nearest

                 compliant entrance must be provided at entrances that do not comply. 2010 ADA

                 Standards 216.6

  16.    Upon infor mat ion and belief t here are ot her cur rent vio lat io ns o f t he AD A
  at World Tire & Auto Repair. Only upon full inspect ion can all vio lat io ns be
  ident ified.   According ly, a co mplet e list of vio lat ions will r equire an on - sit e
  inspect ion by P laint iff’s represent at ives pursuant to Rule 34b of t he Fe dera l
  Rules of Civil Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public

                                                  7
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 8 of 11



  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


  24.    That t his Honorable Court award reasonable at torney's fees, all cost s

                                                 8
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 9 of 11



  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his August 14, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                             9
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 10 of 11



                           UNITED S TATES DIS TRICT COURT
                           SOUTHERN DIS TRICT OF FLORIDA

                                          CASE NO.

   HOWARD MI CHAEL CAP LAN ,

                 P laint iff,

                 vs.

   WORLD TIRE AUTO REPAIR INC., a
   Florida Profit Corporation and 1312-1318
   N.F.H. LLC, a Florida Limited Liability
   Company,

             Defendant s.
   _______________________________/

                                CERTIFICATE OF S ERVICE

          I HEREBY CERTIFY t hat on August 14, 2019, I elect ronically filed t he
   Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
   using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
   ser ved on a ll counsel o f record, corpora t ions, or pro se part ies ident ified o n t he
   att ached Ser vice List in t he manner specified via Ser vice of Process by an
   aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
   will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
   by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
   to receive elect ronically Not ices o f E lect ronic Filing.

   By: Ronald E. Stern
   Ronald E. St ern, Esq.
   Flor ida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallanda le Beach Boulevard, Suit e 503
   Hallandale Beach, Flor ida 33009
   Telephone: (954) 639-7016
   Facsimile:(954) 639 -7198
   E-Mail: ronst ernlaw@gmail.co m
   At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                               10
Case 0:19-cv-62041-MGC Document 1 Entered on FLSD Docket 08/14/2019 Page 11 of 11



                                      SERVICE LIS T:

   HOWARD MI CHAEL CAP LAN , P laint iff, vs. WORLD TIRE AUTO REPAIR INC., a
    Florida Profit Corporation and 1312-1318 N.F.H. LLC, a Florida Limited Liability Company

               Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                          CASE NO.


   WORLD TIRE AUTO REPAIR INC.

   REGIS TERED AG ENT:

   ZAPATA, JOSE N
   1215 N. FEDERAL HWY.
   HOLLYWOOD, FL 33020

   VIA PROCESS SERVER


   1312-1318 N.F.H. LLC

   REGIS TERED AG ENT:

   HALPERN, ARON
   1500 S. OCEAN DR., APT. 14K
   HOLLYWOOD, FL 33019

   VIA PROCESS SERVER




                                               11
